Citation Nr: 0905919	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-40 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Entitlement to service connection for carpal tunnel 
syndrome.


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1984 to 
November 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran does not have a right foot disability.

2.  The Veteran does not have a right elbow disability.

3.  The Veteran does not have carpal tunnel syndrome in 
either wrist.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right foot disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

2.  The Veteran does not have a right elbow disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

3.  The Veteran does not have carpal tunnel syndrome that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a February 2006 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claims.  By a March 2006 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the February 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  Consequently, a remand of the service 
connection issues for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) have been obtained and associated with the claims 
file.  The Veteran identified the St. Louis VA Medical Center 
(VAMC) and the St. Charles Clinic Medical Group as treatment 
providers.  Available records from those facilities were 
obtained or were already part of the STRs.  Significantly, 
the Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.  Additionally, in May 2006, the 
Veteran was afforded a VA examination, the report of which is 
of record.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In December 2005, the Veteran filed claims of, inter alia, 
service connection for a right foot disability, a right elbow 
disability, and bilateral carpal tunnel syndrome.  In a 
December 2007 statement, the Veteran contended that his right 
foot was injured as a result of walking for prolonged periods 
on the steel deck of the USS John F. Kennedy.  In addition, 
the Veteran contends that he developed pain in his right 
elbow primarily associated with weightlifting.  Lastly, the 
Veteran contends that, if he sleeps with both hands on his 
chest, his hands go to sleep, causing discomfort, and that he 
occasionally experiences pain in both wrists.  During the May 
2006 VA examination, the Veteran contended that the pain in 
his right foot began in 2000, the pain in his right elbow 
began in 2004, and the problems with his hands and wrists 
began in 1997.  Because the onset of all three problems 
occurred while the Veteran was in service, the Veteran 
maintains that service connection is warranted.

The Veteran's February 1984 entrance examination, January 
1988 reenlistment examination, and April 1984, February 1994, 
September 1994, and August 1999 periodic examinations 
indicate that the Veteran's feet and arms were in normal 
condition.  However, a review of the Veteran's STRs (which 
include records from the St. Charles Clinic Medical Group) 
reveals that the Veteran sought treatment for pain on several 
occasions.  In June 1992, the Veteran was treated for a 
puncture wound of his right foot attributed to stepping on a 
nail.  In April 2002, the Veteran was treated for right foot 
pain, but, although the treatment provider considered either 
metatarsalgia, Morton's neuroma, or a stress fracture, no 
conclusive diagnosis was made.  In June 2005, the Veteran was 
treated for right elbow pain and numbness in his right hand.  
The treatment provider diagnosed tendinitis for the Veteran's 
elbow, but no conclusive diagnosis was made regarding the 
wrist.  In November 1998, the Veteran sought treatment for 
bilateral wrist pain, but, although the treatment provider 
considered either carpal tunnel syndrome or overuse, no 
conclusive diagnosis was made.  Lastly, the Veteran's July 
2005 retirement physical listed a history of carpal tunnel 
syndrome in the right hand, tendonitis in the right elbow, 
and right foot pain, but no conclusive diagnoses were made.

In May 2006, the Veteran underwent a VA examination in 
connection with these claims.  The examiner noted the 
Veteran's history, including his in-service complaints and 
treatment, and the Veteran's right foot and right elbow were 
x-rayed.  The x-ray results indicated that the right elbow 
was unremarkable (no evidence of an abnormality) and the 
right foot showed an ill-defined abnormality possibly 
representing an old trauma.  After examining the Veteran, the 
examiner concluded that the Veteran's right foot, right 
elbow, and both hands and wrists were normal.  In addition, 
the Veteran's June 2006 treatment records from the St. Louis 
VAMC include the results of a nerve conduction study of the 
median nerves, the results of which indicate that there is no 
evidence of median neuropathy or carpal tunnel syndrome.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Although the medical evidence documents clinical 
findings of right foot, right elbow, and bilateral hand and 
wrist pain, mere pain alone, without a diagnosed or 
identifiable underlying malady or condition does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).  

Based on the medical evidence, and in light of the criteria 
for establishing service connection, the claims of service 
connection for a right foot disability, a right elbow 
disability, and carpal tunnel syndrome must be denied.  Here, 
the Board finds that the preponderance of the evidence is 
against each claim.  The post-service medical evidence, 
particularly the May 2006 VA examination report demonstrates 
that the Veteran does not have the claimed disabilities.  
Thus, an essential requirement for service connection is not 
met, namely a current diagnosis of the claimed disabilities.  
In the absence of proof of a current disability, the claims 
of service connection may not be granted.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Consequently, service connection 
for a right foot disability, a right elbow disability, and 
carpal tunnel syndrome is not warranted.

The Board has considered the Veteran's written contentions 
with regard to his claims of service connection.  While the 
Board does not doubt the sincerity of his belief that he has 
current disabilities as claimed; as a lay person, without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the diagnosis of a current disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the foregoing reasons, the Board finds that the claims of 
service connection for a right foot disability, a right elbow 
disability, and carpal tunnel syndrome must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claims of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for a right foot disability is denied.

Service connection for a right elbow disability is denied.

Service connection for carpal tunnel syndrome is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


